Exhibit 10.28

INVESTMENT ADVISOR AGREEMENT

This INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is effective as of July 6,
2009 by and between STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE, a
trust company organized under the laws of the State of New Hampshire (“State
Street”), and FIRST STATE INVESTMENTS INTERNATIONAL LIMITED, a company
registered in Scotland with registered number SC079063 with its registered
office at 23 St Andrew Square Edinburgh Scotland EH2 1BB (the “Advisor”).

WHEREAS the American Bar Association Members Retirement Trust and the American
Bar Association Members Pooled Trust for Retirement Plans (collectively referred
to as the “Trusts”), for which State Street Bank and Trust Company (“State
Street Bank”) acts as trustee, are maintained pursuant to agreements between the
American Bar Association Retirement Funds, formerly known as the American Bar
Retirement Association (the “ABA RF”), and State Street Bank for the purpose of
funding the American Bar Association Members Retirement Plan, the American Bar
Association Members Defined Benefit Pension Plan (together, the “ABA Members
Plans”) and other employee benefit plans, as adopted by eligible individuals,
organizations, partnerships, corporations or associations (each such individual
employee benefit plan being referred to as a “Plan” and collectively as the
“Plans”), which Plans must meet the requirements for qualification under
Section 401 of the Internal Revenue Code of 1986, as amended and in effect from
time to time (the “Code”);

WHEREAS, certain assets of the Trusts are deposited in a collective investment
fund, known as the INTERNATIONAL ALL CAP EQUITY FUND (the “Fund”), established
under the American Bar Association Members/State Street Collective Trust (the
“ABA Members Collective Trust”) established by State Street, as trustee (the
“Trustee”), pursuant to the Declaration of Trust dated December 5, 1991, as
amended and in effect from time to time (the “Declaration of Trust”);

WHEREAS, the Fund is established under a group trust maintained by the Trustee
and is exempt from tax pursuant to Revenue Ruling 81-100;

WHEREAS, the Trustee desires to retain the Advisor to act as its investment
advisor to assist the Trustee in managing such assets of the Fund as the Trustee
may designate from time to time in writing to the Advisor (the “Subaccount”) by
making recommendations to the Trustee with respect to the investment and
reinvestment of the assets in the Subaccount; and

WHEREAS the parties desire to set forth, among other things, the duties, terms
and conditions under which the Advisor will carry out such advisory functions
and the Trustee will perform certain of its functions with respect to managing
and administering the Subaccount and the Fund;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, it is agreed as follows:

1. Appointment of the Advisor. The Advisor is hereby appointed as investment
advisor to the Trustee to assist the Trustee in its management of such assets of
the Fund as are held in the Subaccount from time to time. The Advisor shall
provide investment advice and recommendations and shall render certain other
related services to or on behalf of the Trustee, all in accordance with the
terms and conditions of this Agreement.



--------------------------------------------------------------------------------

2. Acceptance by the Advisor. The Advisor hereby accepts such appointment and
acknowledges that, (a) with respect to its services with respect to the assets
in the Subaccount, it is a fiduciary, as defined in Section 3(21) of the
Employee Retirement Income Security Act of 1974, as amended and in effect from
time to time (“ERISA”), with respect to the Trusts and the Plans and (b) neither
the Advisor nor any affiliate of the Advisor is a trustee or administrator of,
or an employer of anyone covered by, any Plan. The Advisor is authorized and
regulated in the United Kingdom by the Financial Services Authority (“FSA”). The
Advisor represents that it is registered, or exempt from registration, under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), and that it is
in the business of acting as a fiduciary with respect to assets of various
retirement plans and trusts. The Advisor agrees and covenants that it will
notify the Trustee within ten (10) business days of (v) any change of its status
under the Advisers Act, (w) the receipt of formal notice of the commencement of
any proceeding by any governmental agency to take any action which would change
its status under the Advisers Act, (x) notice made specifically to the Advisor
by any governmental agency of the intent to place material limitations on the
activities of the Advisor, (y) notice by any governmental agency that it intends
to begin an investigation of the Advisor that is outside of the scope of routine
investigations that such agency conducts from time to time of businesses engaged
in the same or similar activities as the Advisor, or (z) notice by any
governmental agency that it has identified an area of non-compliance or other
concern in the course of any investigation of the Advisor that could materially
affect the Advisor’s ability to perform under this Agreement. Throughout this
Agreement, the term “business day” shall mean any day in which the New York
Stock Exchange is open for trading.

For the purposes of the rules established by the Financial Services Authority
(the “FSA” and such rules the “FSA Rules”), the Trustee is classified by the
Advisor as a professional client. The Advisor has classified the Trustee as a
Professional Client based on the information known to the Advisor at the time of
entering into this Agreement. The Trustee may require to be reclassified due to
a change in circumstances, or request a different classification at any time,
although in the event of such a change becoming effective the Advisor may not be
able under the FSA Rules to continue acting for the Trustee and may terminate
this Agreement pursuant to Section 11. The Trustee should notify the Advisor
immediately in the event that a change in the Trustee’s circumstances make a
change in the Trustee’s classification necessary or desirable.

3. Definition of Subaccount. The Subaccount for which the Advisor has been
appointed to render investment advice and certain other services is designated
as Subaccount A and consists of the assets set forth in Appendix A. The Trustee
may change the composition of or the amount of assets included within the
Subaccount, by amending Appendix A, after advance written notice to the Advisor
and the ABA RF, making due allowance for any time that the Advisor may
reasonably require to adjust to any such change.



--------------------------------------------------------------------------------

4. The Advisor’s Services.

(a) Investment Process. The Advisor shall make timely recommendations to the
Trustee as to how the Trustee should invest and reinvest the assets of the
Subaccount and, in that connection, may recommend that the Trustee purchase,
sell or otherwise invest the assets of the Subaccount on the terms and
conditions recommended by the Advisor in a manner consistent with the provisions
of this Agreement. The manner and procedures for effecting any such purchases,
sales or investments are set forth in Subsection 4(c) below. From time to time
at the request of the Trustee, the Advisor shall consult with the Trustee on a
timely basis with respect to any recommendation made by the Advisor or otherwise
with respect to the investment of the assets of the Subaccount.

(b) Compliance With Policies and Other Requirements. In providing its investment
advice and other related services, the Advisor shall act in accordance with the
investment objectives and policies for the Fund as set forth in the Fund
Declaration pursuant to which the Fund is established and maintained, as the
same may be amended from time to time by the Trustee (the “Fund Declaration”), a
copy of which is attached hereto as Appendix B, and in accordance with any
additional investment objectives and policies and any investment limitations
that are set forth in the prospectus of the ABA Members Collective Trust as in
effect from time to time. The Trustee shall provide reasonable notice to the
Advisor of any changes to such investment objectives and policies. In providing
its investment advice and other related services under this Agreement, the
Advisor shall comply with all of the Trustee’s reasonable operating requirements
as the same may be communicated in writing by the Trustee to the Advisor from
time to time. The Advisor shall comply with any changes to such operating
requirements that the Trustee may make from time to time within a reasonable
period of time specified by the Trustee (or if none is specified, within a
reasonable time period) after notice of such changes is communicated in writing
by the Trustee to the Advisor.

(c) Recommendation Procedures. The Advisor shall place orders or otherwise give
instructions with respect to the investment of the assets in the Subaccount only
after prior notification to and approval by the Trustee in accordance with the
provisions of this Subsection 4(c). Except in accordance with the following
provisions, the Advisor shall have no authority to place orders for the
execution of transactions involving assets of the Subaccount or to give
instructions to the Trustee with respect thereto:

(i) Broker List. Prior to the effective date of this Agreement, the Advisor
shall propose and the Trustee shall consider



--------------------------------------------------------------------------------

brokers recommended by the Advisor and shall approve, to the extent deemed
appropriate by the Trustee, a list of not more than one hundred (100) brokers
through whom transactions with respect to the assets in the Subaccount may be
effected (the “Broker List”). From time to time by means of Valid Notice (as
defined below), the Advisor may request an amendment (the “Advisor’s Amendment”)
to the Broker List. The Trustee shall exercise reasonable efforts to notify the
Advisor whether or not the Trustee authorizes the Advisor’s Amendment to the
Broker List by means of Valid Notice within one (1) complete business day (i.e.,
not later than the same time of day on the next business day) following its
receipt of the Advisor’s Amendment and if the Trustee does not so notify the
Advisor, then the Advisor’s Amendment shall be deemed to be approved at the
conclusion of such one business day period. The Trustee may effect an amendment
to the Broker List at any time upon Valid Notice to the Advisor.

(ii) Real-Time Recommendations. From time to time by means of Valid Notice (as
defined below), the Advisor may make recommendations as to proposed transactions
with respect to the assets of the Subaccount (the “Advisor’s Recommendation”).
The Advisor’s Recommendation shall (A) be directed to the employee or employees
of the Trustee designated for such purpose by the Trustee from time to time by
Valid Notice and (B) describe the transaction being recommended by the Advisor
in such detail and specificity as the Trustee may reasonably require. For this
purpose, if the transaction is to be effected at the market price on the
applicable exchange or trading system, a statement to such effect shall be
sufficient to describe the proposed sale or purchase price. The Trustee shall
exercise reasonable efforts to notify the Advisor by means of Valid Notice
whether or not the Trustee authorizes the transaction recommended in the
Advisor’s Recommendation (the “Trustee’s Response”). The Trustee shall exercise
reasonable efforts to deliver the Trustee’s Response within one (1) hour
following its receipt of the Advisor’s Recommendation and if the Trustee does
not deliver the Trustee’s Response to the Advisor within such one-hour period,
then the transaction or transactions recommended in the Advisor’s Recommendation
shall be deemed to be approved; provided, however, that if the Advisor’s
Recommendation is received by the Trustee after 5:00 p.m. Eastern time on any
business day, then the one-hour period described in this Subsection 4(c)(ii)
shall be extended so that it expires at 9:00 a.m. Eastern time on the next
succeeding business day. Unless the Trustee otherwise instructs the Advisor in
writing to the contrary, the Advisor may trade up to 25% of any existing
position in the Subaccount on any trading day without otherwise complying with
these requirements.

(iii) Approved Securities List. In the alternative, Advisor may submit to the
Trustee for approval a list of securities to be designated as permissible
investments for the Subaccount. Each security included on such list as approved
by the



--------------------------------------------------------------------------------

Trustee and as the same may be revised from time to time by or with the approval
of the Trustee is herein referred to as an “Approved Security” and all such
securities are herein referred to collectively as “Approved Securities.” The
Advisor may purchase or sell, as applicable, any Approved Security at any time,
without any further approval of the part of the Trustee, provided that the
issuer diversification requirements set forth in the investment guidelines are
met at the time of such purchase. The Trustee shall exercise reasonable efforts
to provide a timely response to the Approved Securities list as it may be
revised.

(iv) Authorized Transactions. A transaction shall become an “Authorized
Transaction” when it is (A) approved pursuant to the Trustee’s Response,
(B) deemed approved pursuant to Section 4(c)(ii) or (C) when it involves an
Approved Security. The designation of a transaction as an Authorized Transaction
hereunder shall be binding against the Trustee and the Authorized Transaction
shall remain validly approved and authorized until the earlier of (AA) the time
that it is expressly countermanded by Valid Notice from the Trustee to the
Advisor or (BB) if that transaction involves an Approved Security, until such
time as that security is no longer an Approved Security or, if that transaction
does not involve an Approved Security, at the end of the twentieth
(20th) business day following its designation as an Authorized Transaction.

(v) Investment Authority. With respect to any Authorized Transaction, the
Advisor may take any and all action necessary or desirable to effect such
Authorized Transaction, including but not limited to (A) placing an order with a
broker named in the Broker List for the execution of the Authorized Transaction
and (B) issuing to the Trustee such instructions as may be appropriate in
connection with the settlement of such Authorized Transaction.

(vi) Valid Notice. “Valid Notice” shall mean written notice or communication,
which may be made by facsimile or by electronic transmission in a format and
method reasonably acceptable to the Trustee

(d) Custody of Assets and Confirmation of Transactions. The Advisor shall direct
that all securities purchased and the proceeds from the sale of securities for
the Subaccount be delivered to the Trustee, unless otherwise directed by the
Trustee. The Advisor shall direct any broker effecting a transaction with
respect to the assets of the Subaccount to send the Trustee a duplicate copy of
any confirmation of any such transaction, except that the Advisor may make other
arrangements (which are reasonably satisfactory to the Trustee) for the Trustee
to receive such duplicate confirmations or comparable information acceptable to
the Trustee. The Advisor shall have no responsibility or liability with respect
to the custody of assets or the lending of securities of the Trusts, Plans or
Subaccount (including responsibility for any losses relating to securities
lending, for any inability to liquidate securities or vote securities on loan or
for investing cash balances) if the Fund engages in securities lending.



--------------------------------------------------------------------------------

(e) Communications Regarding Investment Securities. On or before the effective
date of this Agreement, the Advisor has provided a copy of its proxy voting
policy to the Trustee, which the Trustee has reviewed and approved subject to
any revisions that the Trustee deemed appropriate that were agreed upon by the
Advisor and the Trustee. The Advisor shall promptly provide the Trustee with an
updated copy of the Advisor’s proxy voting policy to the extent such proxy
voting policy is amended from time to time in any material respect, and the
Trustee shall review and approve such revised proxy voting policy subject to any
revisions that the Trustee deems appropriate.

The Trustee shall send, or cause to be sent, on a timely basis, copies of all
communications (including but not limited to proxy statements, tender offers and
class action communications) from or relating to companies, the securities of
which are held in the Subaccount, to the Advisor. The Advisor shall be
responsible for causing such securities or other instruments to be voted, except
that the Trustee may instruct the Advisor to vote proxies with respect to any
matter or proposal including, without limitation, mergers or similar
transactions, and the Advisor shall cause the proxies to be voted accordingly,
provided that the Trustee has communicated such instructions to the Advisor
sufficiently in advance for the Advisor to implement such instructions. The
Advisor may engage a proxy voting agent to vote proxies on the Advisor’s behalf
with respect to the investment securities held from time to time in the
Subaccount in accordance with its proxy voting policy.

No less frequently than quarterly, the Advisor shall send the Trustee a
historical report detailing the manner in which the proxies relating to the
Subaccount’s securities were voted during the time period covered by such
report.

Unless otherwise agreed upon by the Trustee and the Advisor from time to time,
the Trustee shall be responsible for taking any and all action to be taken in
respect of the securities held in the Subaccount in connection with class
actions. With respect to corporate action including, without limitation, tender
offers and exchange offers, the Advisor shall be responsible for making a
recommendation to the Trustee, in such detail and specificity as the Trustee may
reasonably require, as to the appropriate response to such corporate actions
(the “Suggested Response”). Such Suggested Response shall be made by the Advisor
by Valid Notice, at least one (1) complete business day (i.e., not later than
the same time of day or the next business day) prior to the deadline for such
response. Such Suggested Response shall be directed to the employee or employees
of the Trustee designated for such purpose by the Trustee from time to time by
Valid Notice. If the Trustee decides not to follow the Suggested Response, it
shall so notify the Advisor by Valid Notice (the “Trustee’s Rejection”) not
later than one (1) hour following its receipt of the Suggested Response or two
(2) hours before the response deadline. Failure by the Trustee to give the
Trustee’s



--------------------------------------------------------------------------------

Rejection to the Advisor within such period shall constitute the Trustee’s
approval of the Suggested Response, and shall constitute authorization to the
Advisor to (i) take such action as is appropriate to effect the Suggested
Response and (ii) issue to the Trustee such instructions as may be appropriate
in connection with effecting the Suggested Response.

(f) Advisor’s Duty of Care. The Advisor shall discharge its duties with respect
to the Subaccount solely in the interests of the participants in the Plans and
their beneficiaries with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. The Advisor shall have no duty, responsibility, or
liability in connection with the operation or administration of, or the
selection and designation of the strategy or objectives for, the Trusts or the
Plans. The Advisor shall have no investment advisory responsibilities other than
those expressly provided in this Agreement. The Advisor will be responsible for
complying with the diversification requirements, if any, set forth in Appendix B
or the prospectus of the ABA Members Collective Trust, as in effect from time to
time , but will have no responsibility to determine whether the total assets of
the Trusts or Plans are invested in a manner that satisfies any diversification
requirement applicable to the Trusts or Plans. The Advisor shall otherwise
discharge its duties in accordance with the requirements of ERISA, any
applicable law, regulation or order of a court or governmental body (“Applicable
Law”) and this Agreement.

(g) Fidelity Bond and Insurance. The Advisor shall maintain for the period of
the Agreement a fidelity bond meeting the requirements of Section 412 of ERISA
(unless the Trustee acknowledges that the Advisor is exempt from such
requirements) and including its officers, directors and employees to the extent
so required. The Advisor will provide to the ABA RF and the Trustee within
twenty (20) business days of the effective date of this Agreement copies of
certificates of currency of all insurance policies that relate to the
Subaccount, the Fund, the Trusts or the Plans, and, upon request by the Trustee
or the ABA RF. The Advisor will notify the ABA RF and the Trustee of any
material changes in such policies, which change affects the coverage of the
Advisor, within twenty (20) business days after the earlier of when such changes
are made or are effective.

(h) Brokerage Practices. In placing orders for the purchase and sale of assets
of the Subaccount in accordance with Subsection 4(c), the Advisor shall act in
accordance with the procedures with regard to brokerage practices for the
Subaccount, as described in Appendix C. The Advisor shall make its
recommendations of brokers or dealers in accordance with its best judgment and
in a manner consistent with ERISA and other Applicable Law. The Advisor shall
recommend those brokers or dealers for inclusion on the Broker List using its
best judgment to choose the broker or dealer most capable of providing the
brokerage services necessary to obtain best execution. The Trustee recognizes
that the Advisor may, in accordance with Section 28(e) of the Securities
Exchange Act of 1934, as amended, recommend a broker or dealer who will charge a
commission



--------------------------------------------------------------------------------

for effecting a securities transaction that will exceed the amount of commission
another broker or dealer would have charged for effecting such transaction,
where the Advisor has determined in good faith that the amount of such
commission was reasonable in relation to the value of the brokerage and research
services provided by such broker or dealer to, or for the benefit of, the
Subaccount, viewed in terms of either that particular transaction or such broker
or dealer’s overall responsibilities with respect to the Subaccount.

(i) Nondisclosure of Information. Except to the extent necessary in connection
with the performance of its obligations under this Agreement, the Advisor shall
keep in strict confidence all information about the financial affairs of the
Subaccount; provided, that the Advisor may include information about the
Subaccount in aggregate information provided by the Advisor as long as the
information is not set out separately or in any other manner that would enable a
third party to determine the financial affairs of the Subaccount. Except to the
extent necessary in connection with the performance of its obligations under
this Agreement or in connection with the ABA Members Collective Trust or the ABA
RF Program, the Trustee shall keep in strict confidence any recommendations and
confidential information provided to it by the Advisor. The Trustee agrees and
acknowledges that Confidential Information shall not be used by the Trustee as
the basis for effecting transactions in any accounts other than the Subaccount.
Each of the parties hereto shall be responsible for any unauthorized disclosure
of confidential information provided under this Agreement by it and its
affiliates and their respective officers, directors, employees, affiliates and
agents.

The foregoing confidentiality requirements shall not apply with respect to
information that (a) is or becomes available to a recipient from a source other
than the other party hereto; provided that such source is not known by the
recipient to be bound by a confidentiality agreement with, or other contractual,
legal or fiduciary obligation to, the other party that prohibits such
disclosure, (b) is or becomes generally available to the public other than as a
result of a disclosure by the recipient in violation of this Agreement or
Applicable Law, (c) has been or is independently developed by the recipients
without the use in whole or in part of the confidential information, (d) is
required to be disclosed in connection with a judicial, administrative,
governmental or self-regulatory organization process, investigation, inquiry or
proceeding or (e) is required to be disclosed pursuant to Applicable Law,
including in connection with filings made by any Fund with the U.S. Securities
and Exchange Commission (“SEC Filings”) ; provided that in the case of (d) or
(e) (except with respect to SEC Filings) the disclosing party notifies the other
party, if practicable, and to the extent not prohibited by Applicable Law or
court order, so that the other party may have a reasonable opportunity to obtain
a protective order or other form of protection against disclosure (such notice
may be given after disclosure if it is not feasible to give prior notice).

Notwithstanding the foregoing, the Advisor may disclose the name of the Trustee
and the name of the Fund in client lists.



--------------------------------------------------------------------------------

The Advisor may not issue any publicity release or announcements concerning this
Agreement or the transaction contemplated herein without the advance written
approval of Trustee. Notwithstanding the foregoing, the Advisor may include the
Fund’s performance in calculating its composites, and it may include Trustee
and/or Fund in its list of clients for marketing purposes.

(j) Advisor’s Potential Conflicts of Interest. The Advisor (and any affiliate
thereof) may engage in any other business or act as advisor to or investment
manager for any other person, even though it (or any affiliate thereof) or such
other person has, or may have, investment policies similar to those followed by
the Advisor with regard to the Subaccount. Nothing in this Agreement shall
prevent the Advisor (or any affiliate thereof) from buying or selling, or from
recommending or directing such other person to buy or sell, at any time,
securities of the same kind or class recommended by the Advisor to be purchased
or sold for the Subaccount. The Advisor shall be free from any obligation to the
Subaccount to recommend any particular investment opportunity which comes to it.
However, if the Advisor effects the purchase or sale of the same securities for
the Subaccount and other accounts at the same time that orders are open for the
Subaccount and the other accounts, the pricing of or proceeds from such
securities shall be allocated among the other accounts and the Subaccount in a
just and equitable manner in accordance with the FSA Rules. The Trustee
acknowledges that each individual aggregated transaction may operate to the
advantage or disadvantage of the Trustee or the Subaccount. Subject to
Applicable Law, in executing transactions on behalf of the Subaccount, the
Advisor is hereby authorized to combine orders on behalf of the Subaccount with
orders on behalf of other clients of the Advisor.

(k) Valuation. At the request of the Trustee from time to time, the Advisor
shall provide pricing and valuation information with respect to particular
securities it has recommended for the Subaccount if the Trustee has determined
that such pricing and valuation information is not otherwise reasonably
available to the Trustee through standard pricing services.

The Trustee expressly authorizes the Advisor to delegate any of its functions
(including any critical or important operational function) under this Agreement
to third parties (including any Associate) (each a “Delegated Firm”) and may
provide information about the Trustee and the Fund to any Delegated Firm but the
Advisor’s liability to the Trustee for all matters so delegated shall not be
affected thereby. References in this Agreement to the Advisor shall apply also
to any Delegated Firm. The Advisor will act in accordance with any applicable
Outsourcing rules of the FSA and in good faith and with due diligence in the
selection, use and monitoring of any Delegated Firm.

The Advisor may employ agents (including Associates) to perform any
administrative, dealing or ancillary services required to enable the Advisor to
perform its services under this Agreement. The Advisor will act in accordance
with any applicable Outsourcing rules of the FSA and in good faith and with
reasonable skill, care and diligence in the selection, use and monitoring of
agents. However, the Advisor’s liability to the Trustee for all matters so
delegated shall not be affected thereby.



--------------------------------------------------------------------------------

The Advisor has provided its Order Execution Policy to the Trustee. The Trustee
hereby confirms that it has read, understood and agrees to the Order Execution
Policy. In particular, the Trustee agrees that the Advisor may trade outside of
a Regulated Market or Multilateral Trading Facility.

5. Representations by the Trustee. The Trustee represents and warrants during
the term of this Agreement that:

(a) there are no restrictions or limitations on the Subaccount’s investments
imposed by Applicable Law other than (i) those set forth in the Declaration of
Trust, the Fund Declaration, this Agreement, and the prospectus of the ABA
Members Collective Trust, as in effect from time to time, as any of the same may
be amended from time to time and communicated to the Advisor, (ii) those
provided under ERISA and (iii) any other investment restriction or limitation
imposed by law or regulation which in the Trustee’s judgment is applicable to
the Subaccount and which is communicated by the Trustee to the Advisor;

(b) disclosure to Plan participants contained in the Registration Statement
describing the Subaccount is accurate and prepared in accordance with the
requirements of Form S 1 under the Securities Act of 1933, as amended, except
that the Trustee makes no representation or warranty with respect to any
disclosure relating to the Advisor or its services with respect to the
Subaccount which the Advisor has prepared, approved in writing or has not
disapproved within five (5) business days following confirmed transmission by
facsimile, acceptable electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure;

(c) the execution and delivery by the Trustee of this Agreement and the
performance by the Trustee of its obligations hereunder do not violate (i) any
provisions of any document specific to the Trusts, Plans, Trustee or ABA RF, or
(ii) any obligation or restriction specific to the Trusts, Plans, Trustee or ABA
RF (as applicable) by which such entity is bound, whether arising by contract,
operation of law or otherwise;

(d) the Fund Declaration as set forth in Appendix B and any additional
investment objectives and policies as set forth in the prospectus of the ABA
Members Collective Trust, as in effect from time to time are consistent with the
Trusts’ governing instruments and the Trustee, together with such experts,
consultants, and advisors as the Trustee deemed necessary, has independently
determined the investment strategy and objectives with respect to the Trusts
without relying on the Advisor;



--------------------------------------------------------------------------------

(e) assuming Section III(a) of Prohibited Transaction Exemption 91-38 (“PTE
91-38”) is satisfied with respect to a transaction to be recommended or entered
into by the Advisor on behalf of the Fund, PTE 91-38 shall be available with
respect to such transaction.

The Trustee shall promptly notify the Advisor in the event the Trustee becomes
aware that any of the above representations, warranties, agreements and
acknowledgements become untrue while this Agreement is in effect.

The Trustee understands, acknowledges and agrees that the Advisor shall not, and
shall not have any duty or authority to, proceed or otherwise act on behalf of
the Trustee or its affiliates, the Trusts or the Plans in respect of any class
action litigation in which the Trustee or its affiliates, the Trusts or the
Plans may be a party or a potential party.

6. Liability of the Advisor; Indemnification.

(a) Limitation of Liability of the Advisor. The Advisor shall not be liable for
any act or omission of any other person or entity exercising a fiduciary
responsibility with respect to Plans or the Trusts, except to the extent that
(i) the Advisor has itself violated its fiduciary responsibility under
Applicable Law (including ERISA) or its obligations under this Agreement, or
(ii) Applicable Law (including ERISA) may expressly provide otherwise.
Notwithstanding any other provision herein, and except to the extent that
Applicable Law (including ERISA) may provide otherwise: (i) the Advisor shall
not be responsible, and the Trustee shall be solely responsible for, the
selection and monitoring of the Short Term Investment Fund (the “STIF”); and
(ii) the Advisor shall not be responsible for any Fund disclosures except as
provided for in this Agreement. Further, neither the Advisor nor any of its
affiliates, officers, directors or employees makes any representation or
warranty that the Subaccount will be profitable or will not suffer a loss.

(b) Indemnification.

(i) Indemnification of Advisor. To the extent permitted by Applicable Law, the
Trustee agrees to indemnify and hold harmless the Advisor for any and all
expenses (including reasonable attorney’s fees of one law firm, judgments, fines
and penalties, including any civil penalties assessed under Section 502(l) of
ERISA) and amounts paid in settlement actually incurred in connection with any
pending or current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any adverse judgment entered
against any of them and any reasonable expenses attendant thereto that are the
result of (A) actions taken or omitted by the Advisor in reliance on information
provided by the Trustee to the Advisor in accordance with this Agreement,
including but not limited to the Trustee’s operating requirements and cash
availability information, (B) actions omitted to be taken by the Advisor
pursuant to instructions or directions provided



--------------------------------------------------------------------------------

by the Trustee and/or (C) valuation of the assets held in the Subaccount,
computation of unit values for the Subaccount by the Trustee, or performance
data and other financial information provided by the Trustee to Subaccount
participants except to the extent that (i) the Advisor has incorrectly reported
or failed to report securities transactions in the Subaccount to the Trustee as
provided in this Agreement and (ii) any error in such valuation or computation
is due to prices or other information provided by the Advisor.

(ii) Indemnification of the Trustee. To the extent permitted by Applicable Law,
the Advisor agrees to indemnify and hold harmless the Trustee for any and all
expenses (including reasonable attorney’s fees of one law firm, judgments, fines
and penalties, including any civil penalties assessed under Section 502(l) of
ERISA) and amounts paid in settlement actually incurred in connection with any
pending or current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any judgment entered against any
of them and any reasonable expenses attendant thereto that are the result of
(A) recommendations of the Advisor or information provided by the Advisor,
(B) the Advisor’s failure to provide correct and timely information or to make
recommendations on a timely basis as provided in the Agreement, and (C) any
disclosure relating to the Advisor or the services provided by the Advisor with
respect to the Subaccount which the Advisor has prepared, approved in writing or
has not disapproved within five (5) business days following transmission by
facsimile, acceptable electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure; provided, however, that the
Advisor shall not be required to indemnify and hold harmless the Trustee to the
extent that such losses, damages or expenses result from an act or omission of
the Advisor with respect to which the Advisor not only has used such care,
skill, prudence and diligence as a reasonably prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of like character and with like aims, but also has otherwise acted in
accordance with this Agreement.

(iii) Advisor and Trustee Indemnification Procedures. If the party seeking
indemnification is either the Advisor or the Trustee, such party shall promptly
notify the indemnifying party of any claim, action, suit or proceeding, or
threat thereof, which may result in a claim for indemnification. The indemnified
party shall reasonably cooperate with the indemnifying party in defending such
claims. Upon such notification, the indemnifying party may, at its option,
undertake the conduct and cost of defending any such claim, action, suit or
proceeding and in such case shall have full control of such defense, including
but not limited to selection of counsel (provided that such counsel must be
reasonably acceptable to the party being indemnified) and entry into settlement
agreements (provided that any such settlement agreement shall require the



--------------------------------------------------------------------------------

consent of the party being indemnified, which consent shall not be unreasonably
delayed or withheld). The Trustee or the Advisor, as the indemnifying party
shall not be liable for any legal or other expenses incurred in connection with
any such defense that were not specifically authorized by it; provided, however,
if such indemnifying party fails to diligently undertake the defense of any such
claim, action, suit or proceeding, it shall be liable for reasonable legal and
other expenses incurred by the party being indemnified.

(c) Indemnification of the ABA RF.

(i) To the extent permitted by Applicable Law, the Advisor agrees to defend,
indemnify and hold harmless the ABA RF, its then present and former officers,
directors and advisory directors, the ABA and its then present and former
officers and Board of Governors (the “Indemnified Persons”) against any and all
expenses (including attorney’s fees, judgments, fines and penalties, including
any civil penalties assessed under Section 502(1) of ERISA) and amounts paid in
settlement actually or reasonably incurred in connection with any threatened,
pending or current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any adverse judgment entered
against any of them and any reasonable expenses attendant thereto by reason of
any of the Advisor’s acts or omissions in connection with this Agreement. For
the above defense, indemnity and hold harmless provision to apply (i) the
Indemnified Person (or the ABA RF) shall inform the Advisor promptly of any
claims threatened or made against any Indemnified Person, (ii) the Indemnified
Persons shall cooperate fully with the Advisor in responding to such threatened
or actual claims and (iii) any settlement agreement entered into by the
Indemnified Persons shall require the written approval of the Advisor, which
approval shall not be unreasonably withheld or delayed, and any settlement
agreement entered into by the Advisor shall require written approval, within the
time frame established by the Advisor, of the Indemnified Persons, which
approval shall not be unreasonably withheld.

(ii) Right to Counsel. The Indemnified Persons shall have the right to employ
counsel in their, its, his or her sole discretion. Such Indemnified Persons
shall be responsible for the expenses of such separate counsel except as
provided in Subsection 6(c)(iii). The Advisor agrees to cooperate fully with the
Indemnified Persons and their separate counsel in responding to such threatened
or actual claims.

(iii) Separate Counsel. The Advisor agrees to cooperate fully with the
Indemnified Persons in responding to such threatened or actual claims. The
Indemnified Persons shall have the right to reasonable expenses of separate
counsel paid by the Advisor, provided that the Advisor shall not be liable for
any legal or other expenses incurred in connection with



--------------------------------------------------------------------------------

any such threatened claim or defense that were not specially authorized by the
Advisor in writing and provided that the Advisor shall have received a written
opinion reasonably acceptable in form and substance to the Advisor of counsel
reasonably acceptable to the Advisor (and which counsel shall not represent or
otherwise be affiliated with any of the Indemnified Persons) that there exists a
material conflict of interest between one or more of the Indemnified Persons and
the Advisor in the conduct of the response to a threatened claim or in the
conduct of the defense of an actual claim, in which event the Advisor shall be
liable for the reasonable legal expenses of each counsel whose appointment is
necessary to resolve such conflict; provided, however, the Advisor shall not be
responsible for more than one (1) counsel for all Indemnified Persons and
selection of such counsel shall be reasonably acceptable to the Advisor.

(iv) Payment of Expenses. Expenses (including counsel fees) specifically
authorized by the Advisor and actually and reasonably incurred by the
Indemnified Persons in defending against or responding to such threatened or
actual claims as provided in (i) and (iii) of this Subsection shall be paid as
they are incurred. If an Indemnified Person is reasonably required to bring any
action to enforce rights or collect monies due under Subsection 6(c) and is
successful in such action, the Advisor shall reimburse such Indemnified Person
or its subrogee for reasonable fees and expenses incurred in bringing and
pursuing such action.

(v) Supplemental Rights. Indemnification pursuant to Subsection 6(c) is intended
to be supplemental to any other rights to indemnification available to the
Indemnified Person. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under law.

(vi) Third Party Beneficiaries. The indemnifying party acknowledges that the
Indemnified Persons are intended to be third-party beneficiaries of Subsection
6(c).

7. Transactions Prohibited with Respect to the Advisor. The Advisor, its
officers, partners, directors and affiliates, and each of them, shall not, with
respect to the Subaccount, (a) as a principal, purchase assets from or sell
assets to the Fund, (b) receive any compensation or fees with respect to the
Fund, other than the fees provided for in Appendix D, (c) engage in or recommend
any transaction involving or affecting the Fund that such person knows or should
know is a prohibited transaction under ERISA unless such transaction is exempt
under the applicable provisions of ERISA or (d) direct delivery of securities or
payment to itself or direct any disposition of securities or cash from the
Subaccount except to or on behalf of the Trusts.



--------------------------------------------------------------------------------

8. Reports and Meetings.

(a) Monthly Reports. Monthly the Advisor shall render to the Trustee and the ABA
RF, or their designee, reports concerning its services under this Agreement and
the status of the Subaccount, based on the reporting procedures set forth in
Appendix E, which is hereby adopted and made a part of this Agreement, including
statements of investments in the Subaccount.

(b) Meetings. The Advisor will meet with the Trustee and the ABA RF and with
such other persons as the Trustee or the ABA RF may designate on reasonable
notice and at reasonable times and locations, to discuss general economic
conditions, Subaccount performance, investment strategy and other matters
relating to the Subaccount.

(c) Reports Prior to Termination. On each day during the period ten
(10) business days prior to the effective date of the Advisor’s resignation or
its removal under this Agreement by the Trustee (the “Termination Date”), or on
each day of such shorter period after which the Advisor has received notice of
its removal, the Advisor shall render to the Trustee and the ABA RF, or their
designee, a report of the current status of the Subaccount based on the
procedures set forth in Appendix E, including a statement of investments in the
Subaccount and on the day immediately following the Termination Date, such
report shall be rendered in final form with respect to the status of the
Subaccount, including a statement of investments therein, as of the close of
business on the Termination Date.

(d) Additional Reports. The Advisor shall furnish to the Trustee and the ABA RF
such additional reports and information as may be reasonably requested by the
Trustee or the ABA RF.

9. Accounting. The Advisor shall keep accurate and detailed records concerning
its services under this Agreement, including records of all transactions
effected and recommendations made during its performance of this Agreement, and
all such records shall be open to inspection at all reasonable times by the
Trustee and the ABA RF, or their designee, and by duly authorized
representatives of the Secretary of Labor and the Secretary of the Treasury
acting pursuant to their authority under ERISA and the Code, respectively, and
other appropriate regulatory authorities. The Trustee understands and
acknowledges that the Advisor is not the official record keeper for the Trusts
or the Plans.

10. Advisor’s Compensation. The amount and manner of payment of fees payable by
the Trustee to the Advisor for the Advisor’s services under this Agreement are
set forth in Appendix D. The Advisor agrees that if it enters into a fee
schedule with any new non- eleemosynary unaffiliated client whose portfolio is
advised or managed under the same investment policies and objectives as the
Subaccount, and is similarly or smaller sized, for services which are similar to
the services provided under this Agreement and such fee schedule contains fees
that are less than the fees set forth in Appendix D, it will offer the same fee
schedule to the Trustee, which shall have the right to require the amendment to
Appendix D to reflect that lower fee schedule.



--------------------------------------------------------------------------------

11. Removal and Resignation.

(a) Removal of the Advisor. Upon written notice to the Advisor, the Advisor may
be removed by the Trustee. Any transaction for the Subaccount authorized by the
Trustee prior to the receipt by the Advisor of the notice shall be consummated,
and the Advisor shall not recommend any transaction for the Subaccount
subsequent to the receipt of the notice.

(b) Resignation of the Advisor. The Advisor may resign under this Agreement upon
sixty (60) days’ prior written notice to the Trustee. The Advisor shall
concurrently advise ABA RF in writing of such resignation and the effective date
thereof.

(c) Termination of Obligations. The respective obligations of the Advisor and
the Trustee under Section 6 of the Agreement shall survive any such removal or
resignation or other termination of this Agreement. Termination of the Agreement
shall be without prejudice to the completion of transactions already initiated.

12. Termination, Amendment or Modification. The provisions of this Agreement may
not be terminated, changed, modified, altered or amended in any respect except
in a writing signed by the parties.

13. Definitions. As used herein the following terms shall have the meanings
ascribed to them in the following sections of this Agreement:

 

Term Defined    Section ABA Members Collective Trust    Introduction ABA Members
Plans    Introduction ABA RF    Introduction Advisers Act    2 Advisor   
Introduction Advisor’s Amendment    4(c)(i) Advisor’s Recommendation    4(c)(ii)
Agreement    Introduction Authorized Transaction    4(c)(iii) Broker List   
4(c)(i) business day    2 Code    Introduction Declaration of Trust   
Introduction

ERISA

FSA

FSA Rules

  

2

2

2

Fund    Introduction



--------------------------------------------------------------------------------

Fund Declaration    4(b) Indemnified Persons    6(c)(i) Plans    Introduction
State Street    Introduction Subaccount    Introduction Suggested Response   
4(e) Termination Date    8(c) Trustee    Introduction Trustee’s Response   
4(c)(ii) Trustee’s Rejection    4(e) Trusts    Introduction Valid Notice   
4(c)(v)

14. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of New Hampshire and, to the extent of any federal
preemption, the laws of the United States of America.

15. Binding upon Successors. This Agreement shall be binding upon and
enforceable by the successors to the parties hereto.

16. Assignment. The Advisor may not assign this Agreement (including for this
purpose any assignment within the meaning of the Advisers Act), or any rights or
responsibilities hereby created, without the prior written consent of the
Trustee, which consent may be withheld by the Trustee in its sole discretion;
however, the parties may amend this Agreement from time to time in accordance
with Section 12.

17. Notices. Written notices shall be deemed effective with respect to a party
upon delivery to such party at the address set forth below or to such other
address as may be provided in writing from time to time by such party:

 

To the Advisor:   

First State Investments International Limited

23 St Andrew Square

Edinburgh Scotland EH2 1BB

Attention: Ruta Noreika with a copy to the Company Secretary

Facsimile for Ruta Noreika: + 44-131-272-2268

Facsimile for Company Secretary: + 44-131-473-2222

To the Trustee:   

State Street Bank and Trust Company of New Hampshire

20 Trafalgar Square, Suite 449

Nashua, New Hampshire 03063

Facsimile: 603-882-8707

Attention: President



--------------------------------------------------------------------------------

With a copy to:   

State Street Bank and Trust Company

1200 Crown Colony Drive, CC1N

Crown Colony Office Park

Quincy, Massachusetts 02169

Attention: Robert Fullam

Facsimile: 617-946-9452

E-mail: Robert_Fullam@SSgA.com

  

State Street Bank and Trust Company

One Lincoln Street, SFC24

Boston, Massachusetts 02111

Attention: Monet Ewing

Facsimile: 617-946-9434

E-mail: Monet_Ewing@SSgA.com

18. Oral Communications. Oral communications between the parties to this
Agreement shall be effective hereunder only to the extent specifically
authorized herein. By its execution of this Agreement, each of the parties
hereto acknowledges that the other party may record any such oral communications
for authorization purposes and each party consents to any such recording. All
oral communications shall be confirmed in writing.

19. Authority. The parties to this Agreement represent, respectively, that they
have duly authorized the execution, delivery and performance of this Agreement
and that neither such execution and delivery nor the performance of their
obligations hereunder conflict with or violate any provision of law, rule or
regulation, or any instrument to which either is a party or to which any of
their respective properties are subject and that this Agreement is a valid and
binding obligation.

20. Authorized Representatives of the Advisor. The Advisor from time to time
shall by written notice certify to the Trustee the name of the person or persons
authorized to act on behalf of the Advisor. Any person so certified shall be
deemed to be the authorized representative of the Advisor. The Advisor shall
give written notice to the Trustee when any person so certified ceases to have
the authority to act on behalf of the Advisor, but such revocation of authority
shall not be valid until the notice is received by the Trustee. The Advisor will
notify the Trustee in writing of any significant changes in the officers of the
Advisor and any changes in the personnel of the Advisor responsible for
providing investment advice with respect to the assets of the Subaccount within
twenty (20) business days after such change.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE By:  

/s/ Monet Ewing

Name:   Monet Ewing Title:  

Director

FIRST STATE INVESTMENTS INTERNATIONAL LIMITED By:  

/s/ S.W. Paul

Name:   S.W. Paul Title:   Director